Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record do not teach or suggest, in the claimed combination thereof, a transformer assembly, comprising: an electric transformer; a temperature sensor system; and a computation unit for determining a thermal state of the electric transformer, the electric transformer including a cooling device having: at least one liquid coolant channel arranged such as to absorb exhaust heat from the electric transformer by means of a liquid coolant that is passed through the liquid coolant channel; a heat spreader in thermal communication with the liquid coolant channel for transferring heat from the liquid coolant to a heat dissipation surface of the heat spreader; an air blower arranged and configured to effect an airstream along the heat dissipation surface of the heat spreader; the temperature sensor system including: an entering coolant sensor arranged for measuring an entering coolant temperature of the liquid coolant upstream of the cooling device and for providing an entering coolant temperature signal; a leaving coolant sensor arranged for measuring a leaving coolant temperature of the liquid coolant downstream of the cooling device and for providing a leaving coolant temperature signal; an entering airstream sensor arranged for measuring an entering airstream temperature of the airstream upstream of the heat spreader and providing an entering airstream temperature signal; and a leaving airstream sensor arranged for measuring a leaving airstream temperature of the airstream downstream of the heat spreader and providing a leaving airstream temperature signal, and the computation unit being configured to receive the sensor signals from the temperature sensor system, and configured to determine a thermal state of the transformer by relating the sensor signals to each other.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN T NGUYEN whose telephone number is (571)272-1996. The examiner can normally be reached Mon - Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUYEN T NGUYEN/Primary Examiner, Art Unit 2837